Case 2:16-cv-03157-PSG-JEM Document 141 Filed 01/25/21 Page 1 of 2 Page ID #:2388




    1
    2
    3
    4
    5
    6
                                UNITED STATES DISTRICT COURT
    7
                              CENTRAL DISTRICT OF CALIFORNIA
    8
    9 GREY FOX, LLC, a California limited            Case No. 2:16-cv-03157-PSG-JEM
        liability company; MAZ PROPERTIES,
   10   INC., a California corporation; BEAN         [PROPOSED]
                                                      xxxxxxxxxxx ORDER ENTERING
   11   BLOSSOM, LLC, a California limited           STIPULATED PROTECTIVE
        liability company; WINTER HAWK,              ORDER
   12   LLC, a California limited liability
        company, MARK W. TAUTRIM, individually
   13   and o/b/o the MARK W. TAUTRIM
        REVOCABLE TRUST, LIVE OAK BAZZI              [Discovery Document: Referred to
   14   RANCH, L.P., a California limited            Magistrate Judge John E. McDermott]
   15   partnership, JTMT LLC, MIKE and DENISE
        MCNUTT, individually and on behalf of
   16   others similarly situated,

   17                 Plaintiffs,
   18          vs.
   19 PLAINS ALL AMERICAN PIPELINE,
   20 L.P., a Delaware limited partnership,
        PLAINS PIPELINE L.P., a Texas
   21 limited partnership, and JOHN DOES 1
        through 10,
   22
                      Defendants.
   23
   24
   25
   26
   27
   28
                                                                   Case No. 2:16-cv-03157-PSG-JEM
                        [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
Case 2:16-cv-03157-PSG-JEM Document 141 Filed 01/25/21 Page 2 of 2 Page ID #:2389




    1        After full consideration of the Parties’ Stipulated Protective Order, and for

    2 good cause showing,
    3
             IT IS HEREBY ORDERED THAT:
    4
    5        The Parties’ Stipulated Protective Order is GRANTED. The parties are

    6 bound by the terms of the Stipulated Protective Order.
    7
    8
    9 DATED: 1/25/21
   10                                        Hon. John E. McDermott
   11                                        United States Magistrate Judge

   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -1-             Case No. 2:16-cv-03157-PSG-JEM
                     [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
